Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-18 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closet prior art of Bhagavat et al. US 20100142808 A1, relates to processing digital images, Bhagavat teaches “After the fraction is determined in operation 215 for each of the possible offset values (for the selected scale and pixel), a confidence value is obtained, as indicated by block 225. In various implementations, the confidence value may be obtained by multiplying a factor indicating the visual significance of a banding artifact, by a factor indicating the likelihood of banding being present. Thus, even if banding is likely to be present, if the likelihood of visual significance of the banding artifact is low, the confidence factor will be low, indicating that there is a relatively low justification for applying a debanding process to the image. Similarly, if the likelihood of the existence of banding within the region is low, there will be a relatively low justification for applying a debanding process to the image”, in [0029].
Bhagavat failed to teach or suggest for “ calculating a first change amount between first color components respectively corresponding to a start pixel, an end pixel, and at least one intermediate pixel in a plurality of pixels of the image, wherein the at least one intermediate pixel is located between the start pixel and the end pixel on the image; calculating a second change amount between second color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel; calculating a third change amount between third color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel; adjusting the first change amount according to a first weight value corresponding to the first color component, adjusting the second change amount according to a second weight value corresponding to the second color component, and adjusting the third change amount according to a third weight value corresponding to the third color component, and calculating a weighted total change amount according to the adjusted first change amount, the adjusted second change amount, and the adjusted third change amount; calculating a first change count between the first color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel; calculating a second change count between the second color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel; calculating a third change count between the third color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel; and determining whether to perform debanding compensation on the first color component, the second color component, or the third color component of the start pixel by using the end pixel as a reference pixel, according to the weighted total change amount, a predetermined weighted value corresponding to the weighted total change amount, the first change amount, a first predetermined amount value corresponding to the first change amount, the second change amount, a second predetermined amount value corresponding to the second change amount, the third change amount, a third predetermined amount value corresponding to the third change amount, the first change count, a first predetermined change count value corresponding to the first change count, the second change count, a second predetermined change count value corresponding to the second change count, the third change count, and a third predetermined change count value corresponding to the third change count, wherein when the first color component corresponds to brightness or green, the second color component corresponds to red chroma or red, and the third color component corresponds to blue chroma or blue, the first weight value is greater than or equal to the second weight value, the second weight value is greater than or equal to the third weight value, and a sum of the second weight value and the third weight value is greater than or equal to the first weight value. As cited in independent claim 1.
Further Bhagavat failed to teach or suggest for “ a first operation circuit configured to calculate a first change amount between first color components respectively corresponding to a start pixel, an end pixel, and at least one intermediate pixel in a plurality of pixels of the image, calculate a second change amount between second color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel, and calculate a third change amount between third color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel, wherein the at least one intermediate pixel is located between the start pixel and the end pixel on the image; a second operation circuit configured to adjust the first change amount according to a first weight value corresponding to the first color component, adjust the second change amount according to a second weight value corresponding to the second color component, and adjust the third change amount according to a third weight value corresponding to the third color component, to calculate a weighted total change amount according to the adjusted first change amount, the adjusted second change amount, and the adjusted third change amount, wherein when the first color component corresponds to brightness or green, the second color component corresponds to red chroma or red, and the third color component corresponds to blue chroma or blue, the first weight is greater than or equal to the second weight, the second weight is greater than or equal to the third weight, and a sum of the second weight and the third weight is greater than or equal to the first weight; a third operation circuit configured to calculate a first change count between the first color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel, calculate a second change count between the second color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel, and calculate a third change count between the third color components respectively corresponding to the start pixel, the end pixel, and the at least one intermediate pixel; and a processing circuit coupled to the first operation circuit, the second operation circuit, and the third operation circuit and configured to determine whether to perform debanding compensation on the first color component, the second color component, or the third color component of the start pixel by using the end pixel as a reference pixel, according to the weighted total change amount, a predetermined weighted value corresponding to the weighted total change amount, the first change amount, a first predetermined amount value corresponding to the first change amount, the second change amount, a second predetermined amount value corresponding to the second change amount, the third change amount, a third predetermined amount value corresponding to the third change amount, the first change count, a first predetermined change count value corresponding to the first change count, the second change count, a second predetermined change count value corresponding to the second change count, the third change count, and a third predetermined change count value corresponding to the third change count. As cited in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhagavat et al. US 20090304270 is cited because the reference teaches “[0049] Referring to FIG. 7, color values for pixels in a portion of an image 500 are shown. Pixels in band 505 have a color value of 25, and pixels in band 510 have a color value of 24. In FIG. 8, image 500' is shown. Image 500' is the result of applying an implementation of a method of detecting banding and debanding. In FIG. 8, the result of a step of dithering color values may be seen. The color values vary gradually from a relatively higher average value at the top line 610 to a relatively lower value at the bottom line 620”. 
Wang US 20190286115 is cited because the reference teaches “The RGB pixels associated with the same ID code is processed by an occurrence counting program, such as a histogram, to calculate the color distribution based on color bins listed in the verification database for this particular object ID. If an out of tolerance RGB pixel is detected, it will be cumulated in an out-of-band color bin in the histogram. As an option, the RGB value can be converted to HSV value before being processed by the histogram program”, in [0060].
Chou et al. US  20160307302 is cited because the reference teaches “[0055] Furthermore, a color transformation may occur between the RGB color space to the YUV color space or some other color transform before debanding is applied. As such, the debanding techniques may be applied to each individual color space or applied to a particular color space in which debanding may be determined to be the most effective. In the same manner, in certain embodiments, color components may be transformed from a 4:2:0 format to a 4:4:4 format before applying debanding to provide more effective debanding results”.
Rosenberg et al.  US 9311688, is cited because the reference teaches “FIG. 3B (grayscale) shows an example of color banding in an EPD image for a display having 16 color levels per pixel (note that a corresponding grayscale image is provided in this and other Figures), wherein banding is visible in regions with continuous gradients and is the result of e-ink only having 16 shades of gray per pixel”. In col.2 lines 26-31.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI BAYAT/           Primary Examiner, Art Unit 2664